Case 7:16-cv-00068-JPJ-PMS Document 90 Filed 08/10/20 Page 1 of 1 Pageid#: 984




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 ALFONZA HARDY GREENHILL,                        )
                                                 )
                  Plaintiff,                     )   Case No. 7:16CV00068
                                                 )
 v.                                              )      FINAL ORDER
                                                 )
 HAROLD CLARKE, ET AL.,                          )   By: James P. Jones
                                                 )   United States District Judge
                 Defendants.                     )

       The remaining parties in this case have jointly filed a Stipulation of

 Dismissal with Prejudice, having resolved their claims by a separate agreement.

 Accordingly, it is ORDERED that this civil action is DISMISSED WITH

 PREJUDICE, and the clerk will close the case.

                                            ENTER: August 10, 2020

                                            /s/ James P. Jones
                                            United States District Judge
